Exhibit 10.3

GUARANTY

THIS GUARANTY (this “Guaranty”) is made and entered into as of November 1, 2019,
by Goldrich Placer, LLC, an Alaska limited liability company with an address of
2607 Southeast Blvd., Suite B211, Spokane, WA 99223-7614 (“Guarantor”), in favor
of Nicholas Gallagher (“Gallagher”) in his capacity as Agent (“Agent”) for and
on behalf of Gallagher and the other lenders described in Schedule 1 attached
hereto (Gallagher and the other lenders collectively, “Holders”) (the Agent and
the Holders are collectively referred to herein as “Beneficiary”).

RECITALS:

Goldrich Mining Company, an Alaska corporation (“Borrower”), Guarantor, and
Holders have entered into that certain Amended and Restated Loan, Security, and
Intercreditor Agreement effective as of November 1, 2019 (as amended,
supplemented, extended, restated, or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which

(1)Holders have loaned to Borrower prior to November 1, 2019, an aggregate
principal amount of $3,987,368.49,  

(2)Gallagher has agreed to make additional loans to Borrower from and after
November 1, 2019, totaling a maximum principal amount of $394,736.84 (the net
proceeds of which to GMC will be $375,000), and  

(3)with the consent of Agent, any new lender or existing Holder may make an
additional loan or loans under the Loan Agreement, 

in exchange for secured promissory notes (the “Notes”) and other consideration.

Guarantor is a wholly-owned subsidiary of Borrower.

It is a condition to the Loan Agreement and the Notes that Guarantor execute and
deliver this Guaranty and that Borrower and Guarantor execute and deliver a
related Deed of Trust With Power of Sale, Assignment of Production, Security
Agreement, and Financing Statement (the “Deed of Trust”) as security for the
timely payment of all amounts payable to the Holders under the Loan Agreement
and the Notes.

The Loan Agreement, the Notes, this Guaranty, and the Deed of Trust are
collectively referred to as the “Loan Documents.” “Business Day” means a day
other than a Saturday, Sunday, or other day on which commercial banks in
Anchorage, Alaska are authorized or required by law to close. All other
capitalized terms used herein which are not defined will have the meanings set
forth in the Loan Agreement or the Notes, as the case may be.

Guarantor, subject to the terms hereof, covenants and agrees with Beneficiary,
as follows:

--------------------------------------------------------------------------------

GUARANTY—Page 1

--------------------------------------------------------------------------------



ARTICLE I
REPRESENTATIONS AND COVENANTS OF GUARANTOR

Guarantor is an Alaska limited liability company duly organized and existing
under the laws of Alaska; it is duly authorized to do business in and is in good
standing under the laws of Alaska; it is not in default or violation under any
applicable provisions of the laws of Alaska or under its articles of
organization or its operating agreement; it has the limited liability company
power under said laws and under its articles of organization and operating
agreement to enter into and perform all agreements on its part herein contained;
it has been authorized to enter into this Guaranty by all necessary limited
liability company action and the execution and delivery by it of this Guaranty
and the agreements herein contained do not contravene or constitute a default
under any agreement, indenture or provisions of its articles of organization,
its operating agreement, Alaska law or regulations, or other requirements of law
to which it is a party or by which it is bound.

ARTICLE II
COVENANTS AND AGREEMENTS

Section 2.1 Obligations. Guarantor hereby unconditionally guarantees and
promises to pay to the order of each Holder (a) the principal sum of each Note
held by such Holder when and as the same becomes due, whether at the stated
maturity thereof, by acceleration, call for redemption, tender, or otherwise;
(b) all Interest payable on each such Note when and as the same becomes due; and
(c) any other amounts owing by Borrower to such Holder under the Loan Agreement
or any other Loan Document when and as the same becomes due (collectively for
all Holders, the “Obligations”).

Section 2.2 Term; Definitions. Subject to ARTICLE III hereof, the Obligations of
Guarantor under this Guaranty will remain in full force and effect with respect
to the Notes until the payment in full of all Obligations.

Section 2.3 Obligations Unconditional. The obligations of Guarantor under this
Guaranty are absolute, unconditional, and irrevocable and will remain in full
force and effect until the indefeasible payment or satisfaction in full of all
Obligations, and until such occurrence, the obligations of Guarantor under this
Guaranty will not be affected, modified, or impaired upon the occurrence from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of Guarantor:

(a)the compromise, settlement, release, or termination of any or all of the
obligations, covenants or agreements of Borrower under the Loan Documents; 

(b)the failure to give notice to Borrower or Guarantor of the occurrence of any
default or event of default under the terms and provisions of this Guaranty, the
Loan Agreement, or any of the other Loan Documents; 

(c)the modification or amendment (whether material or otherwise) of any
obligation, covenant, or agreement set forth in the Loan Agreement or any of the
other Loan Documents so long as the aggregate obligations of Guarantor hereunder
are not increased; 

--------------------------------------------------------------------------------

GUARANTY—Page 2

--------------------------------------------------------------------------------



(d)the taking or omission of any action referred to in the Loan Agreement, this
Guaranty, or any of the other Loan Documents; 

(e)any failure, omission, delay, or lack on the part of Agent (on behalf of
Beneficiary) to enforce, assert, or exercise any rights, power, or remedy
conferred on Beneficiary in this Guaranty, the Loan Agreement, or any of the
other Loan Documents, subject to any applicable statute of limitations; 

(f)the voluntary or involuntary liquidation, dissolution, sale, or other
disposition of all or substantially all the assets, marshaling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors or readjustment of or other similar proceedings affecting Guarantor or
Borrower, or any of the assets of either of them, or any allegation or contest
of the validity of this Guaranty in any such proceeding; 

(g)the default or failure of Guarantor to perform any of its obligations set
forth in this Guaranty; 

(h)the default or failure of Borrower under any of the Loan Documents; 

(i)the failure of Agent (on behalf of Beneficiary) to fully perform any of its
obligations to Borrower or Guarantor; 

(j)the invalidity or unenforceability, in whole or in part, of the Loan
Agreement or any of the other Loan Documents; 

(k)a release or exchange of collateral securing the Notes; or 

(l)any other fact, circumstance or event that otherwise would exonerate, or
constitute a defense (at law or in equity) to the obligation of, a surety. 

Section 2.4 Set Offs; Counterclaims. No set off, counterclaim, reduction, or
diminution of the obligation or any defense of any kind or nature which Borrower
or Guarantor has or may have against any Holder will be available hereunder to
Guarantor against such Holder or any other Holder.

Section 2.5 Right to Proceed. In the event of a default in the payment of the
principal sum of any of the Notes when and as the same becomes due, whether at
the stated maturity thereof, by acceleration, purchase, or otherwise, or of a
default in the payment of any Interest on any of the Notes when and as the same
becomes due, or in the event of a failure to make any other payment due and
owing under the Loan Agreement or any of the other Loan Documents, or upon the
occurrence of any other event of default by Borrower under the terms of the
Notes, the Loan Agreement, or any of the other Loan Documents, Agent (on behalf
of Beneficiary), in its sole discretion, will have the right to proceed first
and directly against Guarantor under this Guaranty without proceeding against
Borrower under the Notes, the Loan Agreement, or the other Loan Documents or
exhausting any other remedies which it may have and without resorting to any
other security held by or for Beneficiary (“Right to Proceed”).

--------------------------------------------------------------------------------

GUARANTY—Page 3

--------------------------------------------------------------------------------



Section 2.6 Expenditures. Beneficiary is not and will not be obligated to expend
or risk its own funds or otherwise incur any financial liability in the taking
of any action hereunder if it has reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it, except liability which is adjudicated to have
resulted from its gross negligence or willful misconduct by reason of any action
so taken.

Section 2.7 Costs and Fees. Guarantor agrees to pay all the costs, expenses, and
fees, including all reasonable attorneys’ fees, which may be incurred by Agent
(on behalf of Beneficiary) in enforcing or attempting to enforce this Guaranty
following any default on the part of either Borrower or Guarantor, whether the
same are enforced by suit or otherwise.

Section 2.8 Successors and Assigns. This Guaranty is entered into by Guarantor
for the benefit of the Holders and their successors and assigns under the Loan
Documents.

Section 2.9 Waivers. Guarantor expressly waives notice from Agent (on behalf of
Beneficiary) or from any Holder of its acceptance of and reliance on this
Guaranty. Company further waives notice of default, presentment, or demand for
payment, protest or notice of nonpayment or dishonor, and all other notices or
demands relative to this Guaranty.

Section 2.10 Approval of Amendments. Notwithstanding any provision to the
contrary, no amendment or modification to the Loan Documents which would have
the effect of increasing Guarantor’s aggregate obligations hereunder will be
effective against Guarantor without the prior written consent of Guarantor.

Section 2.11 Security. Performance by Guarantor hereunder is secured by the Deed
of Trust.

Section 2.12 Event of Default. Each of the following occurrences will constitute
an “Event of Default” under this Guaranty:

(a)an “Event of Default” as defined in Loan Agreement or the Deed of Trust has
occurred; 

(b)Guarantor fails to observe or perform any covenant or agreement applicable to
Guarantor under this Guaranty and fails to cure such failure within 10 Business
Days of notice of such failure by Agent to Guarantor;  

(c)any representation or warranty made by Guarantor in this Guaranty proves to
have been materially false or materially misleading when made;  

(d)Guarantor files any petition or action for relief under any bankruptcy,
reorganization, insolvency, or moratorium law or any other law for the relief
of, or relating to, debtors, now or hereafter in effect, or makes any assignment
for the benefit of creditors, or takes any company action in furtherance of any
of the foregoing; or an involuntary petition is filed against Guarantor under
any bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, or assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody, or control of any property of Guarantor;
 

--------------------------------------------------------------------------------

GUARANTY—Page 4

--------------------------------------------------------------------------------



(e)Guarantor executes an assignment with respect to substantially all of its
assets; or  

(f)Guarantor fails to pay, upon demand made by Agent (on behalf of Beneficiary)
at any time after Beneficiary has the Right to Proceed, any and all unpaid
Obligations owing hereunder. 

ARTICLE III
MISCELLANEOUS

Section 3.1 Effect of Debtor Relief Laws. The obligations of Guarantor will not
be altered, limited, or affected by any proceeding against Borrower pursuant to
any bankruptcy, insolvency, reorganization, or similar law relating to the
relief of debtors. This Guaranty will continue to be effective, or be
reinstated, as the case may be, if at any time payment of any of the obligations
set forth in Section 2.1 by Guarantor is rescinded or must otherwise be restored
or returned by Beneficiary upon any action taken by Guarantor or Borrower under
any bankruptcy, insolvency, reorganization, or similar law relating to the
relief of debtors.

Section 3.2 Remedies; Notice Required by AS 34.20.160.

(a)No remedy herein conferred upon or reserved to Agent or Beneficiary is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy will be cumulative and will be in addition to every other
remedy given under this Guaranty or now or hereafter existing at law or in
equity. No delay or omission to exercise any right or power accruing upon any
default, omission or failure of performance hereunder will impair any such right
or power or will be construed to be a waiver thereof, but any such right and
power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle Agent (on behalf of Beneficiary) to exercise any
remedy conferred upon or reserved to it in this Guaranty, it will not be
necessary to give any notice, other than such notice as may be herein expressly
required. In the event any provision contained in this Guaranty should be
breached by Guarantor and thereafter duly waived by Agent (on behalf of
Beneficiary), such waiver will be limited to the particular breach so waived and
will not be deemed to waive any other breach hereunder. 

(b)GUARANTOR AGREES AND CONFIRMS THAT (i) IT IS PERSONALLY OBLIGATED AND FULLY
LIABLE FOR THE AMOUNTS DUE UNDER THIS GUARANTY and (ii) AGENT (FOR AND ON BEHALF
OF THE HOLDERS) HAS THE RIGHT TO SUE ON THIS GUARANTY AND TO OBTAIN A PERSONAL
JUDGMENT AGAINST GUARANTOR FOR SATISFACTION OF THE AMOUNTS DUE UNDER THIS
GUARANTY (INCLUDING AMOUNTS DUE UNDER THE NOTES AND THE OTHER OBLIGATIONS)
EITHER BEFORE OR AFTER A JUDICIAL FORECLOSURE UNDER ALASKA STATUTES
09.45.170-09.45.220 OF THE DEED OF TRUST GIVEN BY BORROWER AND GUARANTOR TO
SECURE PAYMENT OF AMOUNTS DUE UNDER THIS GUARANTY  

--------------------------------------------------------------------------------

GUARANTY—Page 5

--------------------------------------------------------------------------------



(INCLUDING AMOUNTS DUE UNDER THE NOTES AND THE OTHER OBLIGATIONS).

Section 3.3 Beneficiary May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, bankruptcy reorganization,
arrangement, adjustment, composition, or other judicial proceeding relative to
the rights of creditors of the Guarantor, Beneficiary will be entitled and
empowered by intervention in such proceeding or otherwise,

(a)to file and prove a claim for the whole amount of principal and interest
owing and unpaid (whether at stated maturity or by acceleration, call for
redemption, or otherwise) in respect of each Note and to file such other papers
or documents as may be necessary or advisable in order to have the claims of
Beneficiary (including any claim for the reasonable compensation, expenses,
disbursements, and advances of Beneficiary, its agents, and counsel) allowed in
such judicial proceeding; and 

(b)to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same; 

and any receiver, assignee, trustee, liquidator, sequestrator, or other similar
official in any such judicial proceeding is authorized to make such payments to
Agent (on behalf of Beneficiary), to pay to Agent any amount due to it for the
reasonable expenses, disbursements, and advances of Agent, its agents, and
counsel, and any other amounts due to Beneficiary hereunder.

Section 3.4 Waiver, Amendment. No waiver, amendment, release, or modification of
this Guaranty may be established by conduct, custom, or course of dealing, but
solely by an instrument in writing duly executed by Agent (on behalf of
Beneficiary) and Guarantor.

Section 3.5 Notices. Any notice, request, or other communication required or
permitted hereunder must be in writing and will be deemed to have been duly
given if delivered in accordance with the Loan Agreement.

Section 3.6 Severability. The invalidity or unenforceability of any one or more
phrases, sentences, clauses or sections in this Guaranty will not affect the
validity or enforceability of the remaining portions of this Guaranty, or any
part thereof.

Section 3.7 Counterparts. This Guaranty may be executed simultaneously in
several counterparts, including electronic or facsimile copies, each of which
will be deemed an original, and all of which together will constitute one and
the same instrument.

Section 3.8 Governing Law and Construction. THE VALIDITY, CONSTRUCTION, AND
ENFORCEABILITY OF THIS GUARANTY WILL BE GOVERNED BY THE LAWS OF THE STATE OF
ALASKA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF. Whenever
possible, each provision of this Guaranty and any other statement, instrument,
or transaction contemplated hereby or relating hereto will be interpreted so as
to be effective and valid under such applicable law, but if any provision of
this Guaranty or any other statement, instrument, or transaction contemplated
hereby or relating hereto is held to be prohibited or invalid under such
applicable law, such provision will be ineffective only to the

--------------------------------------------------------------------------------

GUARANTY—Page 6

--------------------------------------------------------------------------------



extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Guaranty or any other
statement, instrument, or transaction contemplated hereby or relating hereto.

Section 3.9 Venue. THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL COURT OR ALASKA
STATE COURT SITTING IN FAIRBANKS OR ANCHORAGE, ALASKA; AND THE PARTIES CONSENT
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVE ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT A PARTY COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE, THE
OTHER PARTY AT ITS OPTION WILL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 3.10 Waiver of Jury Trial. EACH OF GUARANTOR AND BENEFICIARY, BY ITS
ACCEPTANCE OF THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW.

[Reminder of page intentionally blank; signature page follows]

--------------------------------------------------------------------------------

GUARANTY—Page 7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
date first above written.

GOLDRICH PLACER, LLC
an Alaska limited liability company

 

By:GOLDRICH MINING COMPANY
its sole member 

 

By: ____________________________

Name: _____________________

Title: ______________________

 

 

 

 

ACCEPTED BY:

 

________________________________

Nicholas Gallagher

--------------------------------------------------------------------------------

GUARANTY—Page 8